DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al (US Patent 10638066).
Regarding claim 1, Kobayashi et al teach Pixelated sensor, comprising a semiconductor substrate chip with a plurality of sensor pixels (10) and a detector chip with a plurality of detector pixels , wherein each of the plurality of sensor pixels is configured as a photodiode and is electrically connected to an input node of one of the detector pixels (201), wherein each of the detector pixels is configured to receive a sensor input from the connected sensor pixel (1), to convert the sensor input into a detector output and to output the detector output to an analog to digital converter (30), and wherein the detector chip further comprises a plurality of first macropixels (pixels connected in first column when more than 1 row is selected by the vertical scanning circuit) and a plurality of second macropixels (pixels connected in second column when more than 1 row is selected by the vertical scanning circuit), wherein each first macropixel is formed by subset of detector pixels switchably interconnected via a first conducting grid and wherein each second macropixel is formed by a subset of first macropixels switchably interconnected via a second conducting grid.  That is, the pixels are connected via the column line.  
Regarding claim 2, Kobayashi et al teach each detector pixel (30) is further configured for being switchable connected to the respective sensor pixel.  
Regarding claim 3, Kobayashi et al teach each of the detector pixels is configured for receiving the sensor input via a first line (output of element 205) comprising a first switch (202A), wherein the first conducting grid of each first macropixel switchably connected (opening/closing of element 201) to the first lines of the respective subset of detector pixels.
Regarding claim 5, Kobayashi et al teach each of the detector pixels comprises an integrator stage configured for receiving the sensor input and a sample and hold (30), SH, stage configured for sampling and holding a voltage outputted by the integrator stage.
Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 4, 6, 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art of record does not teach each first line of the subset of detector pixels is connected to the first conducting grid in between the respective first switch and sensor pixel via a respective second switch.
Regarding claim 7, prior art of record does not teach the plurality of first macropixels is formed by a plurality of subsets of detector pixels, each subset of detector pixels having their first lines switchably interconnected with a respective first conducting grid, wherein the plurality of second macropixels is formed by a plurality of subsets of first macropixels, each subset of first macropixels having the SH stages of their active detector pixels switchably interconnected with a second conducting grid.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, prior art of record does not teach a first line interconnecting the input node and the integrator stage and a first switch disposed in the first line between the input node and the integrator stage, wherein a first grid node branches from the first line in between the first switch and the input node via a first grid switch, a sample and hold, SH, stage configured for sampling and holding a voltage outputted by the integrator stage, wherein a second grid node branches from the SH stage via a second grid switch; an output node configured for receiving a detector output from the SH stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK